DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
 
Status of Claims
Claims 1, 5-6, 8-9, 13-14, and 16 are pending.
This communication is in response to the communication filed 6/28/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 8-9, 13-14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods of collecting, analyzing, and outputting data related to clinical trials publications. Specifically, the claims recites, obtaining publications, analyzing publications, identifying related publications, obtaining clinical trial entries, analyzing publications and clinical trial entries, identifying associations between clinical trial entries and publications, determining classifications of publications, and sorting the publications, which are grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting data, analyzing it, and outputting a result of the collection and analysis. See MPEP 2106.04. Here the claims recite concepts relating to tracking or organizing information and mental processes, because the steps of the claims of obtaining, analyzing, and associating may be performed in the mind of one of ordinary skill in the art. Accordingly, the claims recite an abstract idea.

The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves collection, processing, or outputting data. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to find clinical trial documents instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer elements are generally stated as to their functions, and perform general computer processing functions. The machine-learning algorithm does not provide any functionality in the claims except for a potential to be employed by the server.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a filtering module, mapping module, and machine learning module to perform the steps of obtaining, analyzing, and associating amount to no more than using computer devices to automate or implement the abstract idea of collecting, analyzing, and outputting data to document clinical trials. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The dependent claims do not provide additional limitations for analysis and only address limitations of the abstract idea, which further describe processing data. The claims fail to remedy the deficiencies of their parent claims and are 
In conclusion, the claims are directed to the abstract idea of collecting, analyzing, and outputting data related to clinical trials publications. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 6/28/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claimed subject matter is not directed to a judicial exception and is integrated into a practical application of any judicial exception (Remarks p. 7-8). Examiner respectfully disagrees. 
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The analysis requires identification of the additional elements and how they are used in the claims. It was determined that the claims were grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas because, they recite concepts relating to tracking or organizing information and mental processes. The steps of the claims of obtaining, analyzing, and associating may be performed in the mind of one of ordinary skill in the art. 
Applicant states that the claimed subject matter is subject matter eligible because it requires computer implementations (p. 8). Examiner respectfully disagrees. 
The following cases were found to recite abstract ideas and required the functionality of computer systems: Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011) (method of determining whether an immunization schedule affects the incidence or severity of a chronic immune-mediated disorder); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370-77 (Fed. Cir. 2011) (method for verifying the validity of a credit card transaction over the Internet); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146-52 (Fed. Cir. 2016) (translating a functional description of a logic circuit into a hardware component description of the logic circuit). Like the steps in these decisions, the steps in the instant claims are written in a manner where they encompass acts that people can perform in their minds or using pen and paper using broadest reasonable interpretation. There is no meaningful difference between the recited claim limitations and the above method claims that the courts have determined to be directed to mental processes.
Applicant states that the claimed solution is rooted in computer technology in order to overcome a problem arising in the realm of accurately identifying associations between clinical trials and publications and employs machine learning algorithms to accurately determine and document associations (p. 8-11). Examiner respectfully disagrees. 
Claims may be determined to be subject matter eligible if they show an improvement rooted in technology. Indications that the additional elements impose a meaningful limit include showing an improvement to technology, effect a particular treatment, or effect a transformation or reduction of an article to a different state or thing. See MPEP 2106.04. Here, the additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves 
The additional elements do not use the exceptions to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to find clinical trial documents instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application.
The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Moreover, the improvements stated by the Applicant are more akin to business solutions rather than technological modifications improving the function of the recited additional elements.
Applicant argues that the claimed subject matter goes beyond merely performing general computer functions and provide a practical application and is a significantly inventive technical solution (p. 11-12). Examiner respectfully disagrees. As stated above, the claims were not found to recite any practical applications of any judicial exceptions and did not recite any additional elements or combination of limitations to provide significantly more than any judicial exception.
The following limitations appear to overcome the prior art rejections: determine whether a given publication of the one or more publications related to the clinical trial entry is primary publication or a secondary publication for the documented clinical trial based on the identified associations, wherein the primary publication comprises information that is exclusively related to the clinical trial entry and the secondary publication comprises information that is not exclusively related the clinical trial entry. “Exclusively” is given a plain meaning interpretation stating that information in the primary publication is unique or exclusionary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686